Case 6:18-cv-00088-NKM-RSB Document 28 Filed 10/08/20 Page 1 of 2 Pageid#: 143




                           IN THE UNITED STATES DISTRICT COURT FOR
                               THE WESTERN DISTRICT OF VIRIGNIA
                                     LYNCHBURG DIVISION

 UNITED STATES OF AMERICA,                            )
 AND COMMONWEALTH OF VIRGINIA,                        )
 ex rel. DWIGHT OLDHAM,                               )
                                                      )
                    Relator,                          )
 v.                                                   ) Civil Action No. 6:18-cv-00088-NKM
                                                      )
 CENTRA HEALTH, INC.                                  )
                                                      )
                    Defendant.                        )

       CENTRA’S MOTION TO DISMISS DR. OLDHAM’S AMENDED COMPLAINT

           Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Centra Health Inc.

 (“Centra”) moves the Court to dismiss with prejudice the Amended Complaint (Doc. 19) filed by

 Plaintiff Dwight Oldham (“Dr. Oldham”). As set forth in Centra’s Memorandum in Support of its

 Motion to Dismiss, Dr. Oldham’s Amended Complaint fails to state a claim on which relief can

 be granted and should be dismissed with prejudice.

           Centra respectfully requests that the Court: (1) dismiss Dr. Oldham’s Amended Complaint

 with prejudice; and (2) award Centra such additional and further relief as the Court deems just and

 proper.

 Dated: October 8, 2020                        Respectfully submitted,
                                               CENTRA HEALTH, INC.
                                            By: /s/ Joshua F. P. Long
                                                           Of Counsel
 Elizabeth Guilbert Perrow, Esq. (VSB No. 42820)
 J. Benjamin Rottenborn (VSB No. 84796)
 Joshua F. P. Long, Esq. (VSB No. 65684)
 Joshua R. Treece, Esq. (VSB No. 79149)
 J. Walton Milam III, Esq. (VSB No. 89406)
 WOODS ROGERS PLC
 P. O. Box 14125
 Roanoke, VA 24038-4125
 Phone: (540) 983-7600


 {2767333-1, 106642-00168-01}
Case 6:18-cv-00088-NKM-RSB Document 28 Filed 10/08/20 Page 2 of 2 Pageid#: 144




 Fax: (540) 983-7711
 eperrow@woodsrogers.com
 brottenborn@woodsrogers.com
 jlong@woodsrogers.com
 jtreece@woodsrogers.com
 wmilam@woodsrogers.com

 Counsel for Defendant Centra Health, Inc.

                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 8, 2020, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which will send notice to all counsel of record.


                                               /s/ Joshua F. P. Long




 {2767333-1, 106642-00168-01}                     2
